Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 07/11/2022 have been entered.

The instant application having Application No. 14/436,939 has 1-20 and 22 claims pending in the application filed on 04/20/2015; there are 3 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.  

Response to Arguments


This Office Action is in response to applicant’s communication filed on 07/11/2022 in response to PTO Office Action dated March 1, 2022.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections



 35 USC § 103 Rejection

Applicant's arguments filed on 07/11/2022 with respect to the claims 1-20 and 22 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 10-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Welner et al (US PGPUB 20140075028) in view of Brisebois et al (US Patent 10326748) and in further view of Hotchkies Blair Livingstone (US Patent 9734035) and Thacker et al (US PGPUB 20140081685).

As per claim 1:
Welner teaches:
“A method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network for monitoring data in a plurality of data sources of heterogeneous types, the method comprising” (Paragraph [0002], Paragraph [0025], Paragraph [0058] and Paragraph [0059] (a system configured to implement one or more aspects of the method for providing centralized data provisioning method where the system consists of master data module includes one or more processors, interfaces or networks, memories, and databases s to monitor many different types of machine data generated by any number of different data sources, where a system includes a hardware processor, main memory and network link which typically provides data communication through one or more networks to other data devices and monitor data in multiple versions of the data attribute that comply with the common data model in a plurality of databases accessible by various data consumers)) 
“receiving, from a user input via a user interface, a request for monitoring data in the data sources of heterogeneous types” (Paragraph [0004], Paragraph [0034] and Paragraph [0058] (receive a request to provision a data attribute value from the data attribute, interfaces operable to receive input where an interface includes a user interface like a graphical user interface and the received request describes data quality requirements (monitoring data) for a common data model for a category of data attribute))
 “determining one or more metrics based on the request, wherein the one or more metrics are specified for monitoring certain data in terms of certain quality” (Paragraph [0019] and Paragraph [0024] (the master data module  identifies a plurality of sources-of-record (SORs) with redundant data attribute values to determine SORs that can be eliminated where the master data module  may monitor data quality metrics for SORs and identify SORs that need to be replaced based on the monitored data quality metrics)).
Welner does not EXPLICITLY teaches: converting, automatically, the request into one or more queries, wherein each of the queries is a version of the request directed to a corresponding one of the data sources of heterogeneous types; customized based on a structure associated with the at least one of the data sources; is generated based on the one or more metrics; and is customized based on a structure associated with the at least one of the data sources; wherein at least one of the one or more metrics is determined based on other users related to the user; and each of the queries is directed to one of the data sources of heterogeneous types based on a level of authorization permitted with respect to a user issuing the request that governs an amount of data the user is able to monitor in the one data source; creating a monitoring task for monitoring the data in the data sources based on the one or more queries in response to the request; and displaying, via the user interface, the monitoring task and one of a first option for the user to subscribe the monitoring task and a second option to show one or more additional other users who have subscribed to the monitoring task.
However, in an analogous art, Brisebois teaches:
“converting, automatically, the request into one or more queries, wherein each of the queries is a version of the request directed to a corresponding one of the data sources of heterogeneous types” (Col 12 Lines 32-58 (the user interface can generally include any system that enables a user to create a query based on any number or type of fields, complex queries can be generated and the BIM system can collect and analyze data from a number of internal and external data sources))
“is generated based on the one or more metrics” (Col 21 Lines 14-21 (the process can be used to identify new information and/or to determine trends that would be more difficult or identify based on a variety of metrics))
 “and is customized based on a structure associated with the at least one of the data sources” (Col 23 Lines 26-29 (the heuristics engine identifies one or more comparison attributes in the new data where the one or more comparison attributes may be actual values for given metrics))
“wherein at least one of the one or more metrics is determined based on other users related to the user” (Col 56 Lines 32-45 (the communication profile can further indicate differences or relationships among the plurality of user contexts and the differences can be indicated by sorting and ranking according to one or more representative metrics, providing an evaluation of one or more representative metrics))
“and each of the queries is directed to one of the data sources of heterogeneous types based on a level of authorization permitted with respect to a user issuing the request that governs an amount of data the user is able to monitor in the one data source” (Col 5 Lines 41-55 (the BIM access system determines whether a user is authorized to access the BIM system, enables a user to query one or more databases of the data classification system  to obtain access to the data collected by the data collection system, enables a user to mine the data and/or to extract metadata by creating queries based on the data and the data classifications)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Brisebois and apply them on teachings of Welner for “converting, automatically, the request into one or more queries, wherein each of the queries is a version of the request directed to a corresponding one of the data sources of heterogeneous types; customized based on a structure associated with the at least one of the data sources; is generated based on the one or more metrics; and is customized based on a structure associated with the at least one of the data sources; wherein at least one of the one or more metrics is determined based on other users related to the user; and each of the queries is directed to one of the data sources of heterogeneous types based on a level of authorization permitted with respect to a user issuing the request that governs an amount of data the user is able to monitor in the one data source”.  One would be motivated as the process can be used to identify new information and/or to determine trends that would be more difficult or identify or not possible to identify based on a single data source (Brisebois, Col 21 Lines 14-21).
Welner and Brisebois do not EXPLICITLY disclose: creating a monitoring task for monitoring the data in the data sources based on the one or more queries in response to the request; and displaying, via the user interface, the monitoring task and one of a first option for the user to subscribe the monitoring task and a second option to show one or more additional other users who have subscribed to the monitoring task.
However, in an analogous art, Hotchkies teaches:
 “creating a monitoring task for monitoring the data in the data sources based on the one or more queries in response to the request” (Col 2 Lines 7-9 and Col 4 Lines 18-23 (individual monitoring agents are configured to relay data metrics based on various factors to the data monitoring service) and (interprets the data metrics to generate and adjust a set of data thresholds including quantitative and periodic measures for determining if a data quality event has occurred or if a data quality event has been approached)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Hotchkies and apply them on teachings of Welner and Brisebois for “creating a monitoring task for monitoring the data in the data sources based on the one or more queries in response to the request”.  One would be motivated as a data monitoring service can be implemented that computes and adjusts an importance score based on multiple factors related to data processed at the data processing system (Hotchkies, Col 1 Lines 62-65]).
Welner, Brisebois, Hotchkies do not EXPLICITLY disclose: and displaying, via the user interface, the monitoring task and one of a first option for the user to subscribe the monitoring task and a second option to show one or more additional other users who have subscribed to the monitoring task.
However, in an analogous art, Thacker teaches:
 “and displaying, via the user interface, the monitoring task and one of a first option for the user to subscribe the monitoring task and a second option to show one or more additional other users who have subscribed to the monitoring task” (Paragraph [0035], Paragraph [0038], Paragraph [0043] and Paragraph [0193] (An information feed can be displayed in a graphical user interface (GUI) on a display device such as the display of a computing device, providing a user interface serving as a universal task manager, users can follow a record by subscribing to the record and the follow button can be selected to start following the record, a user can go to a profile page of a user and select to follow the user, or a search for users can provide a list, where one or more users can be selected for following from the list)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Thacker and apply them on teachings of Welner, Brisebois and Hotchkies for “and displaying, via the user interface, the monitoring task and one of a first option for the user to subscribe the monitoring task and a second option to show one or more additional other users who have subscribed to the monitoring task”.  One would be motivated as each of the tasks from the plurality of task management services can be integrated into the user interface so that a user can have unified access to all of his/her tasks from different task management services (Thacker, Paragraph [0043]).

As per claim 2:
Welner, Brisebois, Hotchkies and Thacker teach the method as specified in the parent claim 1 above. 
Hotchkies further teaches:
“storing the monitoring task associated with the user into a monitoring task database” (Col 2 Lines 7-9, Col 5 Lines 65-67 and Col 6 Line 1 (monitoring agents are configured to relay data metrics based on various factors to the data monitoring service which is integrated with the data storage system))
“and/or executing the monitoring task according to a pre-determined schedule” (Col 2 Lines 9-11 (the periodic measures may establish a sliding window during which the quantitative measures are compared to the data)).

As per claim 3:
Welner, Brisebois, Hotchkies and Thacker teach the method as specified in the parent claim 1 above. 
Welner further teaches:
“obtaining one or more inputs from the user with respect to the monitoring task” (Paragraph [0004] and Paragraph [0024] (receive a request to provision a data attribute value from the data attribute and master data module identifies sources-of-records (SORs) with redundant data attribute values and master data module may monitor data quality metrics)).
Also, Hotchkies further teaches:
“generating one or more alert conditions associated with the monitoring task based on the one or more inputs” (Col 4 Lines 62-64 (the data monitoring service 115 uses the quality information 119 to determine if an alert should be triggered))
“receiving one or more inputs associated with at least one of the one or more collections of data from the user” (Col 4 Lines 67 and Col 5 Lines 1-5 (an alert request may be formed as a request for the data quality alert service 121 to issue a data quality event alert based on the quality information 119))
“and determining one or more metrics based on the one or more inputs” (Col 2 Lines 3-6 (the sliding scale may be continually adjusted in real time or in near-real time based on data metrics received or retrieved from data targets, associated data usage logs, and other similar information)).

As per claim 4:
Welner, Brisebois, Hotchkies and Thacker teach the method as specified in the parent claim 1 above.  
Hotchkies further teaches:
“determining one or more collections of data in the data source” (Col 3 Lines 35-36 (the input data from data sources is received by a data collection service))
 “providing the one or more collections of data to the user” (Col 3 Lines 35-40 (route the received input data as output data))
“receiving one or more inputs associated with at least one of the one or more collections of data from the user” (Col 6 Lines 5-6 (the data collection service 105 collects input data from data sources 101))
“and determining one or more metrics based on the one or more inputs” (Col 4 Lines 40-44 (a sliding window during which the quantitative measures, such as the range or bounds, are compared to the output data from the data collection service and/or data store)).

As per claim 5:
Welner, Brisebois, Hotchkies and Thacker teach the method as specified in the parent claim 1 above.  
Welner further teaches:
 “receiving, from the user interface, information indicating a selection of one or more of” (Paragraph [0034] (receive from a user interface, an input or selection from a user)).
Also, Brisebois further teaches:
  “a shared monitoring task that is shared by the other users with the user” (Col 45 Lines 55-62 (the DLP detection engine monitors communications of the set of users on the set of communications platforms for violations of the cross-platform DLP policy, where it can include monitoring for actual violations, quasi-violations, or both and the native DLP detector tracks violations of any native activations of the cross-platform DLP policy))
“or an existing monitoring task associated with the user” Col 57 Lines 4-10 (the dynamic DLP policy can specify one or more communication events of interest, each user session is established between a user device and one or more of the communications platforms and the active policy agent  can monitor communication events originated by each such user device for the communication events of interest)).

As per claim 6:
Welner, Brisebois, Hotchkies and Thacker teach the method as specified in the parent claim 5 above.  
Hotchkies further teaches:
	“wherein if the information indicates that the sharing monitoring task is selected” (Col 1 Lines 62-65 (a data monitoring service can be implemented that computes and adjusts an importance score based on multiple factors related to user data))
	  “at least one of the one or more metrics is determined based on the shared monitoring task displayed on the user interface” (Col 2 Lines 3-11 (at least one of the one or more metrics is determined (the sliding scale may be continually adjusted in real time or in near-real time based on data metrics received or retrieved from data targets) based on the shared monitoring task displayed on the user interface (the data monitoring service interprets the relayed data metrics to adjust a set of thresholds for subsequent data monitoring)).
Welner further teaches:
“and wherein if the information indicates that the existing monitoring task is selected, at least one of the one or more metrics is determined based on the existing monitoring task” (Paragraph [0019] and Paragraph [0024] (the master data module  identifies a plurality of sources-of-record (SORs) with redundant data attribute values to determine SORs that can be eliminated where the master data module  may monitor data quality metrics for SORs and identify SORs that need to be replaced based on the monitored data quality metrics)).

As per claim 10:
Welner teaches:
 “A system, having at least one processor, storage, and a communication platform connected to a network for monitoring data in a plurality of data sources of heterogeneous types, the system comprising” (Paragraph [0002], Paragraph [0025], Paragraph [0058] and Paragraph [0059] (a system configured to implement for providing centralized data provisioning method where the system consists of master data module includes one or more processors, interfaces or networks, memories, and databases s to monitor many different types of machine data generated by any number of different data sources, where a system includes a hardware processor, main memory and network link which typically provides data communication through one or more networks to other data devices and monitor data in multiple versions of the data attribute that comply with the common data model in a plurality of databases accessible by various data consumers)) 
“a user request receiver configured for receiving, from a user input via a user interface, a request for monitoring data in the data sources of heterogeneous types” (Paragraph [0004], Paragraph [0034] and Paragraph [0058] (receive a request to provision a data attribute value from the data attribute, interfaces operable to receive input where an interface includes a user interface like a graphical user interface and the received request describes data quality requirements (monitoring data) for a common data model for a category of data attribute))
 “a metrics determiner configured for determining one or more metrics based on the request, wherein the one or more metrics are specified for monitoring certain data in terms of certain quality” (Paragraph [0019] and Paragraph [0024] (the master data module  identifies a plurality of sources-of-record (SORs) with redundant data attribute values to determine SORs that can be eliminated where the master data module  may monitor data quality metrics for SORs and identify SORs that need to be replaced based on the monitored data quality metrics)).
Welner does not EXPLICITLY teaches: a query generator configured for converting, automatically, the request into one or more queries, wherein each of the queries is a version of the request directed to a corresponding one of the data sources of heterogeneous types; is generated based on the one or more metrics; and is customized based on a structure associated with the at least one of the data sources; wherein at least one of the one or more metrics is determined based on other users related to the user; and each of the queries is directed to one of the data sources of heterogeneous types based on a level of authorization permitted with respect to a user issuing the request that governs an amount of data the user is able to monitor in the one data source; and a monitoring task generator configured for creating a monitoring task for monitoring the data in the data sources based on the one or more queries in response to the request; and displaying, via the user interface, the monitoring task and one of a first option for the user to subscribe the monitoring task and a second option to show one or more additional other users who have subscribed to the monitoring task.
However, in an analogous art, Brisebois teaches:
“a query generator configured for converting, automatically, the request into one or more queries, wherein each of the queries is a version of the request directed to a corresponding one of the data sources of heterogeneous types” (Col 12 Lines 32-58 (the user interface can generally include any system that enables a user to create a query based on any number or type of fields, complex queries can be generated and the BIM system can collect and analyze data from a number of internal and external data sources))
“is generated based on the one or more metrics” (Col 21 Lines 14-21 (the process can be used to identify new information and/or to determine trends that would be more difficult or identify based on a variety of metrics))
“and is customized based on a structure associated with the at least one of the data sources” (Col 23 Lines 26-29 (the heuristics engine identifies one or more comparison attributes in the new data where the one or more comparison attributes may be actual values for given metrics))
 “wherein at least one of the one or more metrics is determined based on other users related to the user” (Col 56 Lines 32-45 (the communication profile can further indicate differences or relationships among the plurality of user contexts and the differences can be indicated by sorting and ranking according to one or more representative metrics, providing an evaluation of one or more representative metrics))s data))
“and each of the queries is directed to one of the data sources of heterogeneous types based on a level of authorization permitted with respect to a user issuing the request that governs an amount of data the user is able to monitor in the one data source” (Col 5 Lines 41-55 (the BIM access system determines whether a user is authorized to access the BIM system, enables a user to query one or more databases of the data classification system  to obtain access to the data collected by the data collection system, enables a user to mine the data and/or to extract metadata by creating queries based on the data and the data classifications)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Brisebois and apply them on teachings of Welner for a query generator configured for converting, automatically, the request into one or more queries, wherein each of the queries is a version of the request directed to a corresponding one of the data sources of heterogeneous types; is generated based on the one or more metrics; and is customized based on a structure associated with the at least one of the data sources; wherein at least one of the one or more metrics is determined based on other users related to the user; and each of the queries is directed to one of the data sources of heterogeneous types based on a level of authorization permitted with respect to a user issuing the request that governs an amount of data the user is able to monitor in the one data source”.  One would be motivated as the process can be used to identify new information and/or to determine trends that would be more difficult or identify or not possible to identify based on a single data source (Brisebois, Col 21 Lines 14-21).
Welner and Brisebois do not EXPLICITLY disclose: and a monitoring task generator configured for creating a monitoring task for monitoring the data in the data sources based on the one or more queries in response to the request; and displaying, via the user interface, the monitoring task and one of a first option for the user to subscribe the monitoring task and a second option to show one or more additional other users who have subscribed to the monitoring task.
However, in an analogous art, Hotchkies teaches:
“and a monitoring task generator configured for creating a monitoring task for monitoring the data in the data sources based on the one or more queries in response to the request” (Col 2 Lines 7-9 and Col 4 Lines 18-23 (individual monitoring agents are configured to relay data metrics based on various factors to the data monitoring service) and (interprets the data metrics to generate and adjust a set of data thresholds including quantitative and periodic measures for determining if a data quality event has occurred or if a data quality event has been approached)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Hotchkies and apply them on teachings of Welner and Brisebois for “and a monitoring task generator configured for creating a monitoring task for monitoring the data in the data sources based on the one or more queries in response to the request”.  One would be motivated as a data monitoring service can be implemented that computes and adjusts an importance score based on multiple factors related to data processed at the data processing system (Hotchkies, Col 1 Lines 62-65]).
Welner, Brisebois, Hotchkies do not EXPLICITLY disclose: and displaying, via the user interface, the monitoring task and one of a first option for the user to subscribe the monitoring task and a second option to show one or more additional other users who have subscribed to the monitoring task.
However, in an analogous art, Thacker teaches:
 “and displaying, via the user interface, the monitoring task and one of a first option for the user to subscribe the monitoring task and a second option to show one or more additional other users who have subscribed to the monitoring task” (Paragraph [0035], Paragraph [0038], Paragraph [0043] and Paragraph [0193] (An information feed can be displayed in a graphical user interface (GUI) on a display device such as the display of a computing device, providing a user interface serving as a universal task manager, users can follow a record by subscribing to the record and the follow button can be selected to start following the record, a user can go to a profile page of a user and select to follow the user, or a search for users can provide a list, where one or more users can be selected for following from the list)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Thacker and apply them on teachings of Welner, Brisebois and Hotchkies for “and displaying, via the user interface, the monitoring task and one of a first option for the user to subscribe the monitoring task and a second option to show one or more additional other users who have subscribed to the monitoring task”.  One would be motivated as each of the tasks from the plurality of task management services can be integrated into the user interface so that a user can have unified access to all of his/her tasks from different task management services (Thacker, Paragraph [0043]).

As per claim 11, the claim is rejected based upon the same rationale given for the parent claim 10 and the claim 2 above.

As per claim 12, the claim is rejected based upon the same rationale given for the parent claim 10 and the claim 3 above.

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 10 and the claim 4 above.

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 10 and the claim 5 above.

As per claim 17:
Welner teaches:
“A machine-readable, non-transitory and tangible medium having information recorded thereon for monitoring data in a plurality of data sources of heterogeneous types, wherein the information, when read by the machine, causes the machine to perform the following” (Paragraph [0025], Paragraph [0036], Paragraph [0058] and Paragraph [0059] (a computer-readable medium or any other suitable tangible medium, and may perform operations when executed by a computer or processor, interfaces or networks, memories, and databases s to monitor many different types of machine data generated by any number of different data sources, where a system includes a hardware processor, main memory and network link which typically provides data communication through one or more networks to other data devices and monitor data in multiple versions of the data attribute that comply with the common data model in a plurality of databases accessible by various data consumers)) 
“receiving, from a user input via a user interface, a request for monitoring data in the data sources of heterogeneous types” (Paragraph [0004], Paragraph [0034] and Paragraph [0058] (receive a request to provision a data attribute value from the data attribute, interfaces operable to receive input where an interface includes a user interface like a graphical user interface and the received request describes data quality requirements (monitoring data) for a common data model for a category of data attribute))
 “determining one or more metrics based on the request, wherein the one or more metrics are specified for monitoring certain data in terms of certain quality” (Paragraph [0019] and Paragraph [0024] (the master data module  identifies a plurality of sources-of-record (SORs) with redundant data attribute values to determine SORs that can be eliminated where the master data module  may monitor data quality metrics for SORs and identify SORs that need to be replaced based on the monitored data quality metrics)).
Welner does not EXPLICITLY teaches: converting, automatically, the request into one or more queries, wherein each of the queries is a version of the request directed to a corresponding one of the data sources of heterogeneous types; is generated based on the one or more metrics; and is customized based on a structure associated with the at least one of the data sources; wherein at least one of the one or more metrics is determined based on other users related to the user; and each of the queries is directed to one of the data sources of heterogeneous types based on a level of authorization permitted with respect to a user issuing the request that governs an amount of data the user is able to monitor in the one data source; creating a monitoring task for monitoring the data in the data sources based on the one or more queries in response to the request; and displaying, via the user interface, the monitoring task and one of a first option for the user to subscribe the monitoring task and a second option to show one or more additional other users who have subscribed to the monitoring task.
However, in an analogous art, Brisebois teaches:
“converting, automatically, the request into one or more queries, wherein each of the queries is a version of the request directed to a corresponding one of the data sources of heterogeneous types” (Col 12 Lines 32-58 (the user interface can generally include any system that enables a user to create a query based on any number or type of fields, complex queries can be generated and the BIM system can collect and analyze data from a number of internal and external data sources))
“is generated based on the one or more metrics” (Col 21 Lines 14-21 (the process can be used to identify new information and/or to determine trends that would be more difficult or identify based on a variety of metrics))
 “and is customized based on a structure associated with the at least one of the data sources” (Col 23 Lines 26-29 (the heuristics engine identifies one or more comparison attributes in the new data where the one or more comparison attributes may be actual values for given metrics))
“wherein at least one of the one or more metrics is determined based on other users related to the user” (Col 56 Lines 32-45 (the communication profile can further indicate differences or relationships among the plurality of user contexts and the differences can be indicated by sorting and ranking according to one or more representative metrics, providing an evaluation of one or more representative metrics))
“and each of the queries is directed to one of the data sources of heterogeneous types based on a level of authorization permitted with respect to a user issuing the request that governs an amount of data the user is able to monitor in the one data source” (Col 5 Lines 41-55 (the BIM access system determines whether a user is authorized to access the BIM system, enables a user to query one or more databases of the data classification system  to obtain access to the data collected by the data collection system, enables a user to mine the data and/or to extract metadata by creating queries based on the data and the data classifications)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Brisebois and apply them on teachings of Welner for “converting, automatically, the request into one or more queries, wherein each of the queries is a version of the request directed to a corresponding one of the data sources of heterogeneous types; customized based on a structure associated with the at least one of the data sources; is generated based on the one or more metrics; and is customized based on a structure associated with the at least one of the data sources; wherein at least one of the one or more metrics is determined based on other users related to the user; and each of the queries is directed to one of the data sources of heterogeneous types based on a level of authorization permitted with respect to a user issuing the request that governs an amount of data the user is able to monitor in the one data source”.  One would be motivated as the process can be used to identify new information and/or to determine trends that would be more difficult or identify or not possible to identify based on a single data source (Brisebois, Col 21 Lines 14-21).
Welner and Brisebois do not EXPLICITLY disclose: creating a monitoring task for monitoring the data in the data sources based on the one or more queries in response to the request; and displaying, via the user interface, the monitoring task and one of a first option for the user to subscribe the monitoring task and a second option to show one or more additional other users who have subscribed to the monitoring task.
However, in an analogous art, Hotchkies teaches:
 “creating a monitoring task for monitoring the data in the data sources based on the one or more queries in response to the request” (Col 2 Lines 7-9 and Col 4 Lines 18-23 (individual monitoring agents are configured to relay data metrics based on various factors to the data monitoring service) and (interprets the data metrics to generate and adjust a set of data thresholds including quantitative and periodic measures for determining if a data quality event has occurred or if a data quality event has been approached)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Hotchkies and apply them on teachings of Welner and Brisebois for “creating a monitoring task for monitoring the data in the data sources based on the one or more queries in response to the request”.  One would be motivated as a data monitoring service can be implemented that computes and adjusts an importance score based on multiple factors related to data processed at the data processing system (Hotchkies, Col 1 Lines 62-65]).
Welner, Brisebois, Hotchkies do not EXPLICITLY disclose: and displaying, via the user interface, the monitoring task and one of a first option for the user to subscribe the monitoring task and a second option to show one or more additional other users who have subscribed to the monitoring task.
However, in an analogous art, Thacker teaches:
 “and displaying, via the user interface, the monitoring task and one of a first option for the user to subscribe the monitoring task and a second option to show one or more additional other users who have subscribed to the monitoring task” (Paragraph [0035], Paragraph [0038], Paragraph [0043] and Paragraph [0193] (An information feed can be displayed in a graphical user interface (GUI) on a display device such as the display of a computing device, providing a user interface serving as a universal task manager, users can follow a record by subscribing to the record and the follow button can be selected to start following the record, a user can go to a profile page of a user and select to follow the user, or a search for users can provide a list, where one or more users can be selected for following from the list)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Thacker and apply them on teachings of Welner, Brisebois and Hotchkies for “and displaying, via the user interface, the monitoring task and one of a first option for the user to subscribe the monitoring task and a second option to show one or more additional other users who have subscribed to the monitoring task”.  One would be motivated as each of the tasks from the plurality of task management services can be integrated into the user interface so that a user can have unified access to all of his/her tasks from different task management services (Thacker, Paragraph [0043]).

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 3 above.

As per claim 22:
Welner, Brisebois, Hotchkies and Thacker teach the method as specified in the parent claim 1 above.  
Welner further teaches:
“wherein at least one of the one or more metrics is determined” (Paragraph [0056] (it may monitor data quality metrics associated with each SOR)).
Also, Brisebois further teaches:
  “determining based on monitoring tasks that are shared between the user and one or more other users associated with the user” (Col 57 Lines 4-10 (the dynamic DLP policy can specify one or more communication events of interest, each user session is established between a user device and one or more of the communications platforms and the active policy agent  can monitor communication events originated by each such user device for the communication events of interest)).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Welner et al (US PGPUB 20140075028) in view of Brisebois et al (US Patent 10326748) and in further view of Hotchkies Blair Livingstone (US Patent 9734035), Thacker et al (US PGPUB 20140081685) and Bharadwaj et al (US PGPUB 20140279857).

As per claim 7:
Welner, Brisebois, Hotchkies and Thacker teach the method as specified in the parent claim 1 above. 
Welner, Brisebois, Hotchkies and Thacker do not EXPLICITLY disclose: wherein the structure includes at least one of: Hive, HBase, Oozie, and HDFS (Hadoop Distributed File System). 
However, in an analogous art, Bhardwaj teaches:
 “wherein the structure includes at least one of: Hive, HBase, Oozie, and HDFS (Hadoop Distributed File System)” (Paragraph [0022] and Paragraph [0023] (it manages and receives definitions of jobs, features, etc. which may be dynamically integrated with a second database/platform and it is contemplated that any reference to databases platforms includes Hadoop, HBase, Oozie., OpenTSDB etc)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Bhardwaj and apply them on teachings of Welner, Brisebois, Hotchkies and Thacker for “and displaying, via the user interface, the monitoring task and one of a first option for the user to subscribe the monitoring task and a second option to show one or more additional other users who have subscribed to the monitoring task”.  One would be motivated as it facilitates dynamic integration of disparate database architectures for efficient management of resources in an on-demand services environment in an on-demand services environment where a database/platform could be Apache, Hadoop, etc.) (Bhardwaj, Paragraph [0021] and Paragraph [0022]).


Claims 8-9, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Welner et al (US PGPUB 20140075028) in view of of Brisebois et al (US Patent 10326748) and in further view of Hotchkies Blair Livingstone (US Patent 9734035), Thacker et al (US PGPUB 20140081685) and Agarwal et al (US PGPUB 20080189717). 

As per claim 8:
Welner, Brisebois, Hotchkies and Thacker teach the method as specified in the parent claim 1 above. 
Welner further teaches:
“collecting first information related to the data sources” (Paragraph [0035] (memory includes any one or a combination of volatile or non-volatile local or remote devices suitable for storing information))
“collecting second information related to one or more jobs associated with the data sources” (Paragraph [0038] and Paragraph [0059] (a standardized data attribute format includes data quality requirements that describe information that must be maintained with respect to data attributes and there are multiple versions of the data)).
Welner, Brisebois, Hotchkies and Thacker do not EXPLICITLY teach: determining one or more relationships among the data sources and the one or more jobs, based on the first and second information; and generating a data dependency graph based on the one or more relationships.
However, in an analogous art, Agarwal teaches:
 “determining one or more relationships among the data sources and the one or more jobs, based on the first and second information” (Paragraph [0020] (the correlation identifier determines whether a positive correlation between two components' run-time activity periods is identified consistently for a plurality of activity periods))
“and generating a data dependency graph based on the one or more relationships” (Paragraph [0108] (a two-level dependency graph may be generated using the determined relationship or dependency, which graph has a node at level one with all its true and false dependencies situated at the second level)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Agarwal and apply them on teachings of Welner, Brisebois, Hotchkies and Thacker for “determining one or more relationships among the data sources and the one or more jobs, based on the first and second information; and generating a data dependency graph based on the one or more relationships”.  One would be motivated as it enables for determining dependencies between logical components of a data processing environment by observing the run-time behavior of the components (Agarwal, Paragraph [0012]).

As per claim 9:
Welner, Brisebois, Hotchkies, Thacker and Agarwal teach the method as specified in the parent claim 8 above. 
Agarwal further teaches:
“wherein the data dependency graph comprises” (Paragraph [0042] (dependency graphs are generated and consists))
“a first set of nodes each of which representing one of the data sources” (Paragraph [0098] (each resource or component is represented as a node))
“a second set of nodes each of which representing one of the one or more jobs” (Paragraph [0098] (each resource or component is represented as a node))
“and a set of directed links each of which connecting two nodes and representing a dependency relationship between the two nodes” (Paragraph [0098] (a dependency between nodes is represented as a directed edge or link)).

As per claim 15:
Welner, Brisebois, Hotchkies and Thacker teach the system as specified in the parent claim 10 above. 
Brisebois further teaches:
“a data source crawler configured for collecting first information related to the data sources” (Col 5 Lines 22-24 (the data collection system can collect data or information from one or more data sources for processing by the BIM system)).
Welner, Brisebois, Hotchkies and Thacker do not EXPLICITLY teach: a pipeline crawler configured for collecting second information related to one or more jobs associated with the data sources; a data/job relationship determiner configured for determining one or more relationships among the data sources and the one or more jobs, based on the first and second information; and a dependency graph generator configured for generating a data dependency graph based on the one or more relationships.
However, Agarwal teaches:
“a pipeline crawler configured for collecting second information related to one or more jobs associated with the data sources” (Paragraph [0019] (a set of monitoring agents cooperate with existing counters implemented within the monitored components where the monitoring agents generate an event on completion of processing of a request by the monitored resource (data sources)))
 “a data/job relationship determiner configured for determining one or more relationships among the data sources and the one or more jobs, based on the first and second information” (Paragraph [0020] (the correlation identifier determines whether a positive correlation between two components' run-time activity periods is identified consistently for a plurality of activity periods))
“and a dependency graph generator configured for generating a data dependency graph based on the one or more relationships” (Paragraph [0108] (a two-level dependency graph may be generated using the determined relationship or dependency, which graph has a node at level one with all its true and false dependencies situated at the second level)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Agarwal and apply them on teachings of Welner, Brisebois, Hotchkies and Thacker for “a pipeline crawler configured for collecting second information related to one or more jobs associated with the data sources; a data/job relationship determiner configured for determining one or more relationships among the data sources and the one or more jobs, based on the first and second information; and a dependency graph generator configured for generating a data dependency graph based on the one or more relationships”.  One would be motivated as it enables for determining dependencies between logical components of a data processing environment by observing the run-time behavior of the components (Agarwal, Paragraph [0012]).

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 9 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 8 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 19 and the claim 9 above.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Simske et al (US PGPUB 20130041899), an information tracking system includes a plurality of sources (S1, S2, S3, S4) that subscribe to, and another source (NS1, NS2) that is unaffiliated with, a workflow management system (18). The information tracking system (10) further includes a registry database (20) that has pre-existing fields that are configured to store data received from one or more of the sources (S1, S2, S3, S4) or from the other source (NS1, NS2), and de novo fields that are configured to be generated as a result of a data collection event and are configured to store data received from one or more of the sources (S1, S2, S3, S4) or from the other source (NS1, NS2).
Leopold Henry (US PGPUB 20140129493), An interactive and intelligent user interface for inputting a query, generating a query result including one or more matching concepts stored in a knowledgebase of one or more media types, and presenting the user with a rich personalized query result based on the user's preferences and personal information, and provides improved relevant search results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kamal K Dewan/
Examiner, Art Unit 2163



/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163